       Case 2:20-bk-50285        Doc 27     Filed 08/06/20 Entered 08/06/20 00:21:01            Desc Main
                                            Document     Page 1 of 4
Motion 722 (01/20)

                                                                                              Check if this is an
                                                                                              amended filing
                                 UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

In re Eric L. Tyson                                     )         Case No. 20-50285
                                                        )         Chapter 7
                                                        )         Judge     John E. Hoffman, Jr.
                     Debtor/s
                                   MOTION TO REDEEM A MOTOR VEHICLE

                            Eric L. Tyson                    (the "Debtor," whether individually or collectively)
moves the court, pursuant to 11 U.S.C. § 722, for an order permitting the Debtor to redeem a motor vehicle
from a lien securing a dischargeable consumer debt by paying the holder of the lien the amount of the allowed
secured claim in full at the time of the redemption. The lienholder is
                                 Bridgecrest Acceptance Corp.                                      (the "Creditor").

                                            Memorandum In Support
        (1) The lien encumbers a                       2013 Chrysler 200                        (the "Vehicle"),
which is intended primarily for personal, family or household use.

        (2) The fair market value of the Vehicle is $   3,945.00      based on
         the attached appraisal          . The valuation / appraisal is attached to this motion as Exhibit    A .
See Local Bankruptcy Rule 6008-1. If this amount is less than the valuation stated in the guide or appraisal,
the Debtor explains the difference in the following manner:
                                                     N/A

        (3) The Debtor requests to redeem the Vehicle by paying Creditor $        3,945.00     within thirty (30)
days of the court’s entry of an order granting the requested relief. Within thirty (30) days of the receipt of
such payment, the Creditor shall provide to the Debtor the title to the Vehicle with the Creditor's lien noted
as canceled.

        (4) The Vehicle is listed as exempt in the Debtor’s schedules or has been abandoned pursuant to 11
U.S.C. § 554.

        WHEREFORE, the Debtor requests that the court grant the Motion to Redeem a Motor Vehicle.

                                                      Respectfully submitted,
                                                    /s/ Louis F. Kort
                                                    Louis F. Kort 0010297
                                                    Louis F. Kort Co., LPA
                                                    338 South High Street
                                                    Columbus, OH 43215
                                                    Ph: (614) 806-2474
                                                    Fx: (614) 572-0125
                                                    lfkort@aol.com
                                                    Page 1 of 3
       Case 2:20-bk-50285         Doc 27    Filed 08/06/20 Entered 08/06/20 00:21:01              Desc Main
                                            Document     Page 2 of 4
Motion 722 (01/20)




                                                    Notice of Motion

        The Debtor has filed a Motion to Redeem a Motor Vehicle.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
one.

        If you do not want the court to grant the relief sought in the motion, then on or before twenty-one
(21) days from the date set forth in the certificate of service for the motion, you must file with the
court a response explaining your position by mailing your response by first class mail to:
        United States Bankruptcy Court, 170 North High Street, Columbus, Ohio 43215


OR your attorney must file a response using the court’s ECF System.

        The court must receive your response on or before the above date.

        You must also send a copy of your response either by 1) the court’s ECF System or by 2) first class mail
to:
        Louis F. Kort, Attorney at Law, 338 South High Street, Columbus, OH 43215

        Christal L. Caudill, 3757 Attucks Drive, Powell, OH 43065

        Office of the US Trustee, 170 N. High Street, Suite 200, Columbus, OH 43215-2403

       If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter an order granting the relief without further hearing or notice.


                                                   Certificate of Service

        I hereby certify that a copy of the foregoing Motion to Redeem a Motor Vehicle was served
electronically on the date of filing through the court's ECF system on all ECF participants registered in this
case at the email address registered with the court and
         by first class mail on    August 6, 2020          addressed to:

        Bridgecrest, P. O. Box 29018, Phoenix, AZ 85038-9018


       [For parties served other than by first class mail pursuant to Federal Rule of Bankruptcy Procedure
7004, add the following language.]


      by                          Certified Mail                            on   August 6, 2020    addressed to:




                                                        Page 2 of 3
       Case 2:20-bk-50285       Doc 27    Filed 08/06/20 Entered 08/06/20 00:21:01       Desc Main
                                          Document     Page 3 of 4
Motion 722 (01/20)

         Corporate Officer
         Bridgecrest
         7300 East Hampton Avenue
         Suite 100
         Mesa, AZ 85209




       [For parties served using a Third-Party Notice Provider approved by the Administrative Office of the
United States Courts pursuant to Federal Rules of Bankruptcy Procedure 9001(9) and 2002(g)(4), add the
following language.]

        and the creditors and parties in interest as shown on the             N/A
Declaration of Mailing and Certificate of Service on                           .


                                                   /s/ Louis F. Kort
                                                   Louis F. Kort 0010297
                                                   Louis F. Kort Co., LPA
                                                   338 South High Street
                                                   Columbus, OH 43215
                                                   Ph: (614) 806-2474
                                                   Fx: (614) 572-0125
                                                   lfkort@aol.com




                                                   Page 3 of 3
Case 2:20-bk-50285   Doc 27   Filed 08/06/20 Entered 08/06/20 00:21:01   Desc Main
                              Document     Page 4 of 4
